DETAILED ACTION
Claims 17-32 are pending.
The Office Action is responsive to the communication filed on 4/27/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 4/27/2022, is fully responsive.  
The claim objections to claims 24 and 26 have been corrected and the objections have been removed.
The claim rejection under 35 U.S.C. 101 to claim 32 has been corrected and the rejection has been removed.


Response to Arguments
Applicant’s arguments with respect to claims 17-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Masuda and Hirano not teaching or suggesting predictive maintenance for functional units, as described in independent claims 17 and 30-32.  Claims 18-29 depend, directly or indirectly, from independent claim 17.   In the current rejection, Hosek is utilized to teach predictive maintenance for functional units.


Claim Objections
Claims 17 and 30-31 are objected to because of the following informalities:  "the functional unit" is ambiguous as to the metes and bounds of the limitation.  In particular, is “the functional unit” referring to “a plurality of functional units” or “a functional unit forming part”?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  The limitation “said at least one functional unit” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17, 25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0163154 (Masuda) in view of U.S. Patent Application Publication No. 2008/0127467 (Hirano) and further in view of U.S. Patent Application Publication No. 2007/0067678 (Hosek).


Claim 17:
Masuda does not explicitly describe a minimum value, calculations related thereto, or predictive diagnosis for functional units as described below.  However, Hirano teaches the minimum value and calculations related thereto and Hosek teaches the predictive diagnosis for functional units as described below.  
The cited prior art describes a method for monitoring operation of a corrugated board production plant, the production plant comprising a plurality of functional units requiring predictive diagnostics; the method comprising steps as follows: (Masuda: “The present invention relates to a method and device for detecting a spliced portion where a base paper sheet on standby to be bonded to a base paper sheet in the course of being supplied and removing corrugated cardboards containing the spliced portion from the corrugator, a machine for manufacturing corrugated cardboards, as defective ones.” Paragraph 0001; “Next, a method of detecting spliced portion 1 by the ultrasonic sensor 61 will be explained referring to FIGS. 5a and 5b. FIG. 5a is a perspective view showing the location of the ultrasonic sensor 61, and FIG. 5b is a flow diagram showing the flow of processing the ultrasonic wave received by the ultrasonic receiver.” Paragraph 0093; Hosek: see the major components as illustrated in figure 3 and as described in Table 1; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
detecting at least one operational parameter of a functional unit forming part of the production plant, said at least one operational parameter being indictive of functioning of the functional unit, and (Masuda: “In FIG. 5a, an ultrasonic wave is emitted from the ultrasonic generator 61a toward the single-faced corrugated sheet SC. Response speed of the ultrasonic sensor 61 is increased so that, for example, response time is 10 ms or shorter, preferably 1 ms or shorter in order that the measurement is not influenced by the air space g.sub.1 formed by the corrugation of the corrugated core sheet, and variation of the received ultrasonic wave quantity depending on the wave shape of the corrugation of the core sheet is leveled out by adopting moving average in order to reduce influence of the corrugation of the core sheet. The irradiation and receiving coverage of the ultrasonic generator 61a and ultrasonic receiver 61b is set to be larger than 2 times the pitch p of the corrugation. Influence of the corrugation is leveled out more effectively by increasing the area irradiated by the ultrasonic wave.” Paragraph 0093; Hosek: “Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).” Paragraph 0068; “It is a feature of the disclosed embodiments that the data collection function acquires time histories of selected variables during operation of the machine being monitored, the pre-processing function calculates specific characteristics of the acquired time histories, the analysis function evaluates characteristics of individual components with which the variables are associated and produces one or more hypotheses about the condition of each of the components, and the reasoning function derives an overall assessment of the machine, including the condition of the individual components of the machine and the degree of confidence that the machine is in good operating condition.” Paragraph 0054)
calculating a current value of at least a first statistical function of said at least one operational parameter in a current temporal window; (Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095)
calculating a maximum value and a minimum value of the first statistical function based on historicized data of the at least one operational parameter; (see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
comparing a current value of the first statistical function with said maximum value and said minimum value of said first statistical function calculated on said historicized data; (Hirano: see the comparing of average value to maximum and minimum values S24 as illustrated in figure 9 and as described in paragraphs 0084, 0085; ‘If .DELTA.Pn(max) and .DELTA.Pn(min) are smaller than or equal to the allowable error limit .DELTA.t (step S24: yes), it is judged that deviation has occurred in the position of the boat elevator because the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t as long as the average of the differences .DELTA.Pn is taken as a reference (step S25). On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085)
based on a result of said comparing, generating a piece of information of predictive diagnostics regarding said functional unit, said piece of information indicating whether the functional unit requires replacement, maintenance or repair intervention. (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; Hosek: “The reasoning function 125 derives, based on the hypotheses obtained from the analysis function 120, the final response of the system 100, including the condition of the individual components and the degree of confidence that one or more monitored devices are in good-health condition.” Paragraph 0071; “As mentioned above, the system 100 provides at least two distinct functions: health monitoring and fault diagnostics. The purpose of health monitoring is to perform condition assessment of individual components of the robotized tool, and report a service request when a problematic condition of any of the components is identified.” Paragraph 0076; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
One of ordinary skill in the art would have recognized that applying the known technique of Masuda, namely, failure detection for a corrugated cardboard manufacturing line, with the known techniques of Hirano, namely, determining component positions in a manufacturing line, and the known techniques of Hosek, namely, fault diagnostic system for predictive maintenance, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Masuda to determine how corrugated cardboard is positioned during manufacturing with the teachings of Hirano to determine component positions during manufacturing and the teachings of Hosek to use various analysis techniques to determine faults in a system would have been recognized by those of ordinary skill in the art as resulting in an improved production system (i.e., using various parameters and mathematical relations of the same to determine production status of Masuda based on the teachings of using various parameters and mathematical relations to determine production status in Hirano and the teachings of using various analysis techniques to determine faults in Hosek).

Claim 25:
The cited prior art describes the method of claim 17, wherein the first statistical function is an average value of a parameter in the current temporal window, or a variance of the parameter in the current temporal window. (Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095)

Claim 31:
Masuda does not explicitly describe a minimum value, calculations related thereto, or predictive diagnosis for functional units as described below.  However, Hirano teaches the minimum value and calculations related thereto and Hosek teaches the predictive diagnosis for functional units as described below.  
The cited prior art describes a plant for producing corrugated board, the plant comprising: (Masuda: “The present invention relates to a method and device for detecting a spliced portion where a base paper sheet on standby to be bonded to a base paper sheet in the course of being supplied and removing corrugated cardboards containing the spliced portion from the corrugator, a machine for manufacturing corrugated cardboards, as defective ones.” Paragraph 0001; “Next, a method of detecting spliced portion 1 by the ultrasonic sensor 61 will be explained referring to FIGS. 5a and 5b. FIG. 5a is a perspective view showing the location of the ultrasonic sensor 61, and FIG. 5b is a flow diagram showing the flow of processing the ultrasonic wave received by the ultrasonic receiver.” Paragraph 0093)
one or more corrugators; (Masuda: see the corrugated core sheet and other components as illustrated in figure 1)
at least one double facer section; (Masuda: see the double facer 20 as illustrated in figure 1 and as described in paragraphs 0076, 0077)
a dry-end; (Masuda: see the downstream side from the bridge part 17 as illustrated in figure 1 and as described in paragraphs 0075, 0076)
a data processing and control system, which includes a plurality of functional units requiring predictive diagnostics and are configured to implement a method comprising steps as follows: (Masuda: see the controller 66 as illustrated in figure 1 and as described in paragraphs 0097, 0101; Hosek: see the major components as illustrated in figure 3 and as described in Table 1; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
detecting at least one operational parameter of a functional unit forming part of the plant and (Masuda: “In FIG. 5a, an ultrasonic wave is emitted from the ultrasonic generator 61a toward the single-faced corrugated sheet SC. Response speed of the ultrasonic sensor 61 is increased so that, for example, response time is 10 ms or shorter, preferably 1 ms or shorter in order that the measurement is not influenced by the air space g.sub.1 formed by the corrugation of the corrugated core sheet, and variation of the received ultrasonic wave quantity depending on the wave shape of the corrugation of the core sheet is leveled out by adopting moving average in order to reduce influence of the corrugation of the core sheet. The irradiation and receiving coverage of the ultrasonic generator 61a and ultrasonic receiver 61b is set to be larger than 2 times the pitch p of the corrugation. Influence of the corrugation is leveled out more effectively by increasing the area irradiated by the ultrasonic wave.” Paragraph 0093; Hosek: “Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).” Paragraph 0068; “It is a feature of the disclosed embodiments that the data collection function acquires time histories of selected variables during operation of the machine being monitored, the pre-processing function calculates specific characteristics of the acquired time histories, the analysis function evaluates characteristics of individual components with which the variables are associated and produces one or more hypotheses about the condition of each of the components, and the reasoning function derives an overall assessment of the machine, including the condition of the individual components of the machine and the degree of confidence that the machine is in good operating condition.” Paragraph 0054)
calculating a current value of at least a first statistical function of said at least one operational parameter in a current temporal window, said at least one operational parameter being indictive of functioning of the functional unit; (Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hosek: “Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).” Paragraph 0068; “It is a feature of the disclosed embodiments that the data collection function acquires time histories of selected variables during operation of the machine being monitored, the pre-processing function calculates specific characteristics of the acquired time histories, the analysis function evaluates characteristics of individual components with which the variables are associated and produces one or more hypotheses about the condition of each of the components, and the reasoning function derives an overall assessment of the machine, including the condition of the individual components of the machine and the degree of confidence that the machine is in good operating condition.” Paragraph 0054)
calculating a maximum value and a minimum value of the first statistical function based on historicized data of the at least one operational parameter; (see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
comparing the current value of the first statistical function with said maximum value and said minimum value of said first statistical function calculated on said historicized data; (Hirano: see the comparing of average value to maximum and minimum values S24 as illustrated in figure 9 and as described in paragraphs 0084, 0085; ‘If .DELTA.Pn(max) and .DELTA.Pn(min) are smaller than or equal to the allowable error limit .DELTA.t (step S24: yes), it is judged that deviation has occurred in the position of the boat elevator because the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t as long as the average of the differences .DELTA.Pn is taken as a reference (step S25). On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085)
based on a result of said comparing, generating a piece of information of predictive diagnostics regarding said functional unit, said piece of information indicating whether the functional unit requires replacement, maintenance or repair intervention. (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; Hosek: “The reasoning function 125 derives, based on the hypotheses obtained from the analysis function 120, the final response of the system 100, including the condition of the individual components and the degree of confidence that one or more monitored devices are in good-health condition.” Paragraph 0071; “As mentioned above, the system 100 provides at least two distinct functions: health monitoring and fault diagnostics. The purpose of health monitoring is to perform condition assessment of individual components of the robotized tool, and report a service request when a problematic condition of any of the components is identified.” Paragraph 0076; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
Masuda, Hirano, and Hosek are combinable for the same rationale as set forth above with respect to claim 17.

Claim 32:
The cited prior art describes a non-transitory computer readable data support comprising one or more programs executable in a machine or IT system, configured to implement a method comprising steps as follows: (Masuda: see the controller 66 as illustrated in figure 1 and as described in paragraph 0107; “The present invention relates to a method and device for detecting a spliced portion where a base paper sheet on standby to be bonded to a base paper sheet in the course of being supplied and removing corrugated cardboards containing the spliced portion from the corrugator, a machine for manufacturing corrugated cardboards, as defective ones.” Paragraph 0001; “Next, a method of detecting spliced portion 1 by the ultrasonic sensor 61 will be explained referring to FIGS. 5a and 5b. FIG. 5a is a perspective view showing the location of the ultrasonic sensor 61, and FIG. 5b is a flow diagram showing the flow of processing the ultrasonic wave received by the ultrasonic receiver.” Paragraph 0093)

Masuda does not explicitly describe a minimum value, calculations related thereto, or predictive diagnosis for functional units as described below.  However, Hirano teaches the minimum value and calculations related thereto and Hosek teaches the predictive diagnosis for functional units as described below.  
detecting at least one operational parameter of a functional unit forming part of a plant for producing corrugated board, wherein said at least one functional unit requires predictive diagnostics, and (Masuda: “In FIG. 5a, an ultrasonic wave is emitted from the ultrasonic generator 61a toward the single-faced corrugated sheet SC. Response speed of the ultrasonic sensor 61 is increased so that, for example, response time is 10 ms or shorter, preferably 1 ms or shorter in order that the measurement is not influenced by the air space g.sub.1 formed by the corrugation of the corrugated core sheet, and variation of the received ultrasonic wave quantity depending on the wave shape of the corrugation of the core sheet is leveled out by adopting moving average in order to reduce influence of the corrugation of the core sheet. The irradiation and receiving coverage of the ultrasonic generator 61a and ultrasonic receiver 61b is set to be larger than 2 times the pitch p of the corrugation. Influence of the corrugation is leveled out more effectively by increasing the area irradiated by the ultrasonic wave.” Paragraph 0093; Hosek: see the major components as illustrated in figure 3 and as described in Table 1; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049; “Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).” Paragraph 0068; “It is a feature of the disclosed embodiments that the data collection function acquires time histories of selected variables during operation of the machine being monitored, the pre-processing function calculates specific characteristics of the acquired time histories, the analysis function evaluates characteristics of individual components with which the variables are associated and produces one or more hypotheses about the condition of each of the components, and the reasoning function derives an overall assessment of the machine, including the condition of the individual components of the machine and the degree of confidence that the machine is in good operating condition.” Paragraph 0054)
calculating a current value of at least a first statistical function of said at least one operational parameter in a current temporal window; (Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095)
calculating a maximum value and a minimum value of the first statistical function based on historicized data of the at least one operational parameter; (see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
comparing the current value of the first statistical function with said maximum value and said minimum value of said first statistical function calculated on said historicized data; (Hirano: see the comparing of average value to maximum and minimum values S24 as illustrated in figure 9 and as described in paragraphs 0084, 0085; ‘If .DELTA.Pn(max) and .DELTA.Pn(min) are smaller than or equal to the allowable error limit .DELTA.t (step S24: yes), it is judged that deviation has occurred in the position of the boat elevator because the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t as long as the average of the differences .DELTA.Pn is taken as a reference (step S25). On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085)
based on a result of said comparing, generating a piece of information of predictive diagnostics regarding said functional unit, said piece of information indicating whether the functional unit requires replacement, maintenance or repair intervention. (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; Hosek: “The reasoning function 125 derives, based on the hypotheses obtained from the analysis function 120, the final response of the system 100, including the condition of the individual components and the degree of confidence that one or more monitored devices are in good-health condition.” Paragraph 0071; “As mentioned above, the system 100 provides at least two distinct functions: health monitoring and fault diagnostics. The purpose of health monitoring is to perform condition assessment of individual components of the robotized tool, and report a service request when a problematic condition of any of the components is identified.” Paragraph 0076; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
Masuda, Hirano, and Hosek are combinable for the same rationale as set forth above with respect to claim 17.


Claims 18-21, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0163154 (Masuda) in view of U.S. Patent Application Publication No. 2008/0127467 (Hirano) and further in view of U.S. Patent Application Publication No. 2007/0067678 (Hosek) and U.S. Patent Application Publication No. 2004/0030426 (Popp).


Claim 18:
Masuda, Hirano, and Hosek do not explicitly describe a second statistical function as described below.  However, Popp teaches the second statistical function as described below.  
The cited prior art describes the method of claim 17, further comprising steps as follows: 
calculating a current value of at least a second statistical function of said at least one operational parameter in said current temporal window; (Popp: see the determine average and standard deviation of plurality of indications 1176 as illustrated in figure 5B; “At block 1174, a plurality of the published numerical values of the detected placements are accumulated so that a mathematical characteristic (e.g., average and standard deviation, as shown in block 1176) can be used to determine the quality parameter to be stored (block 1178).” Paragraph 0172; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095)
calculating a maximum value and a minimum value of the second statistical function based on said historicized data of the at least one operational parameter; (see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
comparing the current value of the second statistical function with said maximum value and said minimum value of said second statistical function calculated on said historicized data; (Hirano: see the comparing of average value to maximum and minimum values S24 as illustrated in figure 9 and as described in paragraphs 0084, 0085; ‘If .DELTA.Pn(max) and .DELTA.Pn(min) are smaller than or equal to the allowable error limit .DELTA.t (step S24: yes), it is judged that deviation has occurred in the position of the boat elevator because the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t as long as the average of the differences .DELTA.Pn is taken as a reference (step S25). On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085)
generating a piece of information of predictive diagnostics based on a result of the comparing between (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094)
the current value with the maximum value and the minimum value of the first statistical function and (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094)
the current value with the maximum value and the minimum value of the second statistical function with the respective maximum value and minimum value calculated on said historicized data of the at least one operational parameter. (Popp: “For example, in one embodiment, information exchange 1110 accumulates a plurality of inspection parameters associated with a plurality of products produced (i.e., a plurality of composite webs formed by the joinder of fastening components 82, 84 of releasable fastening system 80). Information exchange 1110 determines a mathematical characteristic (e.g., an average and/or standard deviation) of the accumulated plurality of inspection parameters. The mathematical characteristic is compared to a target (e.g., an acceptability value/range of values) to determine whether drive system 1408 should adjust the position of conveyor 1406 to achieve a more desirable amount of overlap between fastening components 82, 84 on future products produced.” Paragraph 0206; “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published.” Paragraph 0214)
One of ordinary skill in the art would have recognized that applying the known technique of Masuda, namely, failure detection for a corrugated cardboard manufacturing line, the known techniques of Hirano, namely, determining component positions in a manufacturing line, and the known techniques of Hosek, namely, fault diagnostic system for predictive maintenance, with the known techniques of Popp, namely, determining inspection data and related data in a manufacturing process, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Masuda to determine how corrugated cardboard is positioned during manufacturing, the teachings of Hirano to determine component positions during manufacturing, and the teachings of Hosek to perform predictive maintenance for a fault diagnostic system with the teachings of Popp to using various data windows and analysis during manufacturing would have been recognized by those of ordinary skill in the art as resulting in an improved production system (i.e., using various parameters and mathematical relations of the same in data windows to determine production status of Masuda based on the teachings of using various parameters and mathematical relations to determine production status in Hirano, the teachings of using various analysis techniques to determine faults in Hosek, and the teachings of using data windows in Popp).

Claim 19:
Masuda, Hirano, and Hosek do not explicitly describe a window as described below.  However, Popp teaches the window as described below.  
The cited prior art describes the method of claim 17, wherein the historicized data of the at least one operational parameter are data contained in a movable learning temporal window, temporally preceding the current temporal window. (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 19.

Claim 20:
Masuda, Hirano, and Hosek do not explicitly describe a window as described below.  However, Popp teaches the window as described below.  
The cited prior art describes the method of claim 19, wherein duration of the learning temporal window is longer than duration of the current temporal window or is equal to a multiple of the duration of the current temporal window. (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 19.

Claim 21:
Masuda, Hirano, and Hosek do not explicitly describe a window as described below.  However, Popp teaches the window as described below.  
The cited prior art describes the method according to claim 19, wherein the maximum value and the minimum value of at least one of said first statistical function and said second statistical function are determined as the maximum value and the minimum value of a corresponding statistical function calculated on a plurality of temporal windows for calculating a statistical function that are contained within the movable learning temporal window. (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 19.

Claim 24:
Masuda, Hirano, and Hosek do not explicitly describe a window as described below.  However, Popp teaches the window as described below.  
The cited prior art describes the method according to claim 18, wherein the calculating of the maximum value and the minimum value of the first statistical function or of the second statistical function on historicized data of the at least one operational parameter comprises steps as follows: 
calculating the current value of at least one of said first statistical function and said second statistical function for each temporal window of a sequence of temporal windows for calculating the statistical function contained within the movable learning temporal window or into which the movable learning temporal window is subdivided; (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
determining the maximum value and the minimum value of the first statistical function or of the second statistical function among the values of the statistical function calculated for said sequence of temporal windows for calculating the statistical function contained within the movable learning temporal window. (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.

Claim 26:
Masuda, Hirano, and Hosek do not explicitly describe a second statistical function as described below.  However, Popp teaches the second statistical function as described below.  
The cited prior art describes the method of claim 18, wherein the second statistical function is a variance of a parameter in the current temporal window, or an average of the parameter in the current temporal window. (Popp: see the determine average and standard deviation of plurality of indications 1176 as illustrated in figure 5B; “At block 1174, a plurality of the published numerical values of the detected placements are accumulated so that a mathematical characteristic (e.g., average and standard deviation, as shown in block 1176) can be used to determine the quality parameter to be stored (block 1178).” Paragraph 0172; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.

Claim 27:
Masuda, Hirano, and Hosek do not explicitly describe correlation as described below.  However, Popp teaches the correlation as described below.  
The cited prior art describes the method of claim 17, wherein the at least one operational parameter is correlated with at least one further parameter of the functional unit. (Popp: “As illustrated in block 1186 of FIG. 5B, quality data can be related to raw material data so that relationships between raw material and quality can be mined. Likewise, quality data can also be related to productivity data (e.g., waste and delay data) to determine relationships between quality and waste/delay. Similarly, quality data can be related to machine set point information so that relationship between quality measurements and process/machine settings can be identified and used to improve quality.” Paragraph 0175)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.

Claim 28:
Masuda, Hirano, and Hosek do not explicitly describe correlation as described below.  However, Popp teaches the correlation as described below.  
The cited prior art describes the method of claim 27, wherein the historicized data of the at least one operational parameter comprise a plurality of values of the at least one operational parameter for each of different values of the at least one further parameter of the functional unit. (Popp: “As illustrated in block 1186 of FIG. 5B, quality data can be related to raw material data so that relationships between raw material and quality can be mined. Likewise, quality data can also be related to productivity data (e.g., waste and delay data) to determine relationships between quality and waste/delay. Similarly, quality data can be related to machine set point information so that relationship between quality measurements and process/machine settings can be identified and used to improve quality.” Paragraph 0175; “Relationships between quality measurements and process/machine settings can also be identified and used to improve quality. Referring to the manufacture of prefastened training pants as an example, in trying to reduce fastening overlap variability (e.g., in a machine direction), an operator could vary/change settings of relevant vacuum levels on the machine. An automated quality data system can detect such changes substantially immediately, so that the modification to the machine can be evaluated in the short term by comparing, for example, average and standard deviation information to those achieved before the change. Unlike the prior art, this approach permits much faster process optimization and further permits quality determinations associated with or correlated to one or more composite products produced during the production run.” Paragraph 0178)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.

Claim 29:
Masuda and Hirano do not explicitly describe learning intervals or drift as described below.  However, Popp teaches the learning intervals and Hosek teaches the drift as described below.  
The cited prior art describes the method of claim 17, further comprising steps of: 
calculating respective maximum and minimum values of at least one statistical function of the at least one operational parameter in a temporal sequence of learning intervals; (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
detecting any drift over time of said maximum and minimum values calculated for the learning intervals of said sequence; and, (Hosek: “The residual is monitored over time and a significant drift in its value indicates the onset of a fault. A change in the current residual can be result of the following two causes. It could reflect a change in the motor physical properties such as phase angle, demagnetization or misalignment. It could also reflect a change in the external resistance to the motor rotation, that requires in a higher torque output from the motor. In addition to the torque residual, the integral of the torque residual over an entire move sequence is also monitored.” Paragraph 0277; “On the other hand, the Exponentially Weighted Moving Average (EWMA) is used as a metric for detecting slow drifts in the values of the physical characteristics, such as, energy dissipation, belt tension, to name a few. The EWMA is defined as follows. EWMA.sub.i=(1-.lamda.)EWMA.sub.i-1+.lamda.X.sub.i (7) where X.sub.i is the measurement at iteration I and 0.ltoreq..lamda..ltoreq.1 and EWMA.sub.0 is the estimated mean at the start of the monitoring process.” Paragraph 0238; see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097)
in case a drift is detected, signaling an anomaly. (Hosek: “In the event of a hardware or software error that disrupts normal operation, the monitoring system reports the error to the user. Each error report comprises the following information: the primary source of the error, the corresponding error code and a description of the error. If applicable, it may also contain the secondary source of the error, the corresponding error code and a description of the error.” paragraph 0256; “The residual is monitored over time and a significant drift in its value indicates the onset of a fault. A change in the current residual can be result of the following two causes. It could reflect a change in the motor physical properties such as phase angle, demagnetization or misalignment. It could also reflect a change in the external resistance to the motor rotation, that requires in a higher torque output from the motor. In addition to the torque residual, the integral of the torque residual over an entire move sequence is also monitored.” Paragraph 0277; “On the other hand, the Exponentially Weighted Moving Average (EWMA) is used as a metric for detecting slow drifts in the values of the physical characteristics, such as, energy dissipation, belt tension, to name a few. The EWMA is defined as follows. EWMA.sub.i=(1-.lamda.)EWMA.sub.i-1+.lamda.X.sub.i (7) where X.sub.i is the measurement at iteration I and 0.ltoreq..lamda..ltoreq.1 and EWMA.sub.0 is the estimated mean at the start of the monitoring process.” Paragraph 0238)
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.

Claim 30:
Masuda does not explicitly describe a minimum value, calculations related thereto, predictive analysis for functional units, or a window as described below.  However, Hirano teaches the minimum value and calculations related thereto, Hosek teaches the predictive analysis for functional units, and Popp teaches the window as described below.  
The cited prior art describes a method for monitoring operation of a corrugated board production plant, the production plant comprising a plurality of functional units requiring predictive diagnostics; the method comprising steps as follows: (Masuda: “The present invention relates to a method and device for detecting a spliced portion where a base paper sheet on standby to be bonded to a base paper sheet in the course of being supplied and removing corrugated cardboards containing the spliced portion from the corrugator, a machine for manufacturing corrugated cardboards, as defective ones.” Paragraph 0001; “Next, a method of detecting spliced portion 1 by the ultrasonic sensor 61 will be explained referring to FIGS. 5a and 5b. FIG. 5a is a perspective view showing the location of the ultrasonic sensor 61, and FIG. 5b is a flow diagram showing the flow of processing the ultrasonic wave received by the ultrasonic receiver.” Paragraph 0093; Hosek: see the major components as illustrated in figure 3 and as described in Table 1; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
 (a) calculating a maximum value and a minimum value of a statistical function of an operational parameter of a functional unit forming part of the production plant, said at least one operational parameter being indictive of functioning of the functional unit, in a movable learning temporal window; (see the calculating the maximum value in Masuda and using the minimum and maximum values in Hirano and the combination of Masuda and Hirano is calculating maximum and minimum values; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Hirano: “If the differences .DELTA.P between reference position data (described above) and actually detected wafer detection position data are larger than the allowable error limit .DELTA.t and all the wafers are placed in abnormal manners, whether or not an abnormality has occurred in the stop position of the boat elevator is judged by, for example, making a dispersion chart that represents values and directions of deviations .DELTA.P of peaks. In an exemplary wafer state judging method by calculation, if the differences of a maximum difference .DELTA.Pmax and a minimum difference .DELTA.Pmin from an average of deviations .DELTA.P of all wafers are within the allowable error limit .DELTA.t, it can be judged automatically that wafer pitches are normal and an abnormality has occurred in the boat stop position.” Paragraph 0097; Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214; Hosek: “Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).” Paragraph 0068; “It is a feature of the disclosed embodiments that the data collection function acquires time histories of selected variables during operation of the machine being monitored, the pre-processing function calculates specific characteristics of the acquired time histories, the analysis function evaluates characteristics of individual components with which the variables are associated and produces one or more hypotheses about the condition of each of the components, and the reasoning function derives an overall assessment of the machine, including the condition of the individual components of the machine and the degree of confidence that the machine is in good operating condition.” Paragraph 0054)
(b) calculating a current value of the statistical function of the operational parameter of the functional unit in a current temporal window, temporally following and distanced from the movable learning temporal window; (Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; “Therefore, when maximum or moving average value of the received ultrasonic wave quantity is smaller than the threshold value d, it is judged that the portion irradiated by the ultrasonic wave is the spliced portion 1. The threshold value d is preferably reset to a range of 20-80% of moving average values obtained after the spliced portion 1 is detected, that means moving average values at portions where the spliced portion does not exist.” Paragraph 0095; Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214)
(c) comparing the current value of the statistical function with the maximum value and the minimum value of the statistical function calculated on the movable learning temporal window; (Hirano: see the comparing of average value to maximum and minimum values S24 as illustrated in figure 9 and as described in paragraphs 0084, 0085; ‘If .DELTA.Pn(max) and .DELTA.Pn(min) are smaller than or equal to the allowable error limit .DELTA.t (step S24: yes), it is judged that deviation has occurred in the position of the boat elevator because the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t as long as the average of the differences .DELTA.Pn is taken as a reference (step S25). On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214)
(d) based on a result of said comparing, generating a piece of information of predictive diagnostics regarding said functional unit, said piece of information indicating whether the functional unit requires replacement, maintenance or repair intervention; (Hirano: see the judge position deviation S25 and wafer states are abnormal S26 as illustrated in figure 9 and as described in paragraphs 0085, 0086; “That is, if the deviation of each wafer falls within the range defined by the allowable error limit .DELTA.t for the average of the differences .DELTA.Pn (step S25), it is judged that deviation has occurred in the position of the boat elevator as in the case of the graph of FIG. 6.” Paragraph 0086; “On the other hand, if .DELTA.Pn(max) or .DELTA.Pn(min) is not smaller than or equal to the allowable error limit .DELTA.t (step S24: no), the wafer states are judged abnormal (step S26).” Paragraph 0085; Masuda: “Then, maximum or moving average value of the received ultrasonic wave quantity is calculated by a moving average calculator 67, and whether the concerned portion is a paper spliced portion or not is judged by a spliced portion judging means 68 based on whether the calculated value is larger or smaller than a threshold value d.” paragraph 0094; Hosek: “The reasoning function 125 derives, based on the hypotheses obtained from the analysis function 120, the final response of the system 100, including the condition of the individual components and the degree of confidence that one or more monitored devices are in good-health condition.” Paragraph 0071; “As mentioned above, the system 100 provides at least two distinct functions: health monitoring and fault diagnostics. The purpose of health monitoring is to perform condition assessment of individual components of the robotized tool, and report a service request when a problematic condition of any of the components is identified.” Paragraph 0076; “The disclosed embodiments are directed to a system and method for assessing the condition of system components, referred to as health monitoring, and performing fault diagnosis. As a result of the health monitoring and fault diagnosis functions, the system may also schedule predictive maintenance or service as required, and adjust system processes to maintain operations until maintenance or service may be performed.” Paragraph 0049)
(e) time-translating the movable learning temporal window and the current temporal window; (Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214)
(f) repeating steps (a) to (e). (Masuda: see the repeating of the flow diagram as illustrated in figure 5b and as described in paragraphs 0093, 0094) 
Masuda, Hirano, Hosek, and Popp are combinable for the same rationale as set forth above with respect to claim 18.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0163154 (Masuda) in view of U.S. Patent Application Publication No. 2008/0127467 (Hirano) and further in view of U.S. Patent Application Publication No. 2007/0067678 (Hosek), U.S. Patent Application Publication No. 2004/0030426 (Popp), and U.S. Patent Application Publication No. 2007/0260374 (Morrison).


Claim 22:
Masuda, Hirano, and Hosek do not explicitly describe time windows or a time interval as described below.  However, Popp teaches the time windows and Morrison teaches the time interval as described below.  
The cited prior art describes the method of claim 19, wherein the movable learning temporal window is distanced from the current temporal window by a time interval comprised between the movable learning temporal window and the current temporal window. (Morrison: “To represent this, FIG. 3's block 124 depicts the system as determining whether there are trend records for least five previous flights that took place within the last 200 hours of flight time. As can be appreciated, the number of previous flights and the timing of those flights can be varied to suit the historical and analyses to be performed. If there are sufficient trend records, the historical or trend comparisons are performed at block 126. As FIG. 3 indicates, no historical comparison occurs if no such records are available. However, in either case, the trend record for the current flight has been stored for possible use in historical analyses of future flights.” Paragraph 0051; Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214)
One of ordinary skill in the art would have recognized that applying the known technique of Masuda, namely, failure detection for a corrugated cardboard manufacturing line, the known techniques of Hirano, namely, determining component positions in a manufacturing line, and the known techniques of Hosek, namely, fault diagnostic system for predictive maintenance, with the known techniques of Popp, namely, determining inspection data and related data in a manufacturing process, and the known techniques of Morrison, namely, a trend monitoring system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Masuda to determine how corrugated cardboard is positioned during manufacturing and the teachings of Hirano to determine component positions during manufacturing and the teachings of Hosek to perform predictive maintenance for a fault diagnostic system with the teachings of Popp to using various data windows and analysis during manufacturing and the teachings of Morrison to use intervals between data windows would have been recognized by those of ordinary skill in the art as resulting in an improved production system (i.e., using various parameters and mathematical relations of the same in data windows and time intervals to determine production status of Masuda based on the teachings of using various parameters and mathematical relations to determine production status in Hirano, the teachings of using various analysis techniques to determine faults in Hosek, the teachings of using data windows in Popp and the teachings of time intervals between data windows in Morrison).

Claim 23:
Masuda, Hirano, and Hosek do not explicitly describe time windows or a time interval as described below.  However, Popp teaches the time windows and Morrison teaches the time interval as described below.  
The cited prior art describes the method of claim 22, wherein the time interval comprised between the current temporal window and the movable learning temporal window has a fixed or variable duration. (Morrison: “To represent this, FIG. 3's block 124 depicts the system as determining whether there are trend records for least five previous flights that took place within the last 200 hours of flight time. As can be appreciated, the number of previous flights and the timing of those flights can be varied to suit the historical and analyses to be performed. If there are sufficient trend records, the historical or trend comparisons are performed at block 126. As FIG. 3 indicates, no historical comparison occurs if no such records are available. However, in either case, the trend record for the current flight has been stored for possible use in historical analyses of future flights.” Paragraph 0051; Popp: “Preferably, information exchange 1110 accumulates a plurality of inspection parameters corresponding to a plurality of products inspected. Information exchange 1110 then calculates a pertinent mathematical characteristic of the accumulated plurality of inspection parameters, such as, for example, an average and/or standard deviation. As a further example, information exchange 1110 accumulates the fifty most recently published inspection parameters and calculates an average/standard deviation, and repeats this process throughout a production run for each group of fifty inspection parameters published. The mathematical characteristic data is compared to one or more targets to determine whether the position of the first or second web component needs to be adjusted. In one embodiment, information exchange 1110 provides the average and standard deviation information to drive system 1468, and drive system 1468 determines whether a change is needed. In another embodiment, information exchange 1110 determines the need for a change and provides an indication to drive system 1468 as to how much of a change to make. It should be further understood that information exchange 1110 and drive system 1468 can share a common computer system for processing purposes.” Paragraph 0214)
Masuda, Hirano, Hosek, Popp, and Morrison are combinable for the same rationale as set forth above with respect to claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0083018 (Dollevoet) describes relating inspection data to product or process attribute data to identify manufacturing set point changes.  Dollevoet does not describe determining the maximum and minimum values.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116